Exhibit 99.1 Thomson Reuters Corporation 333 Bay Street, Suite 400 Toronto, Ontario M5H 2R2 Canada Tel (416) 360-8700 February 10, 2011 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office Securities Commission of Newfoundland and Labrador Registrar of Securities, Yukon Registrar of Securities, Northwest Territories Registrar of Securities, Nunavut Toronto Stock Exchange CDS Clearing and Depository Services Inc. The Depository Trust Company Re: Thomson Reuters – Notification of Meeting and Record Date Ladies and Gentlemen, Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer (NI 54-101), we advise the following: Date of Meeting May 3, 2011 Record Date for Notice and Voting March 15, 2011 Beneficial Ownership Determination Date March 15, 2011 Class of Securities Entitled to Receive Notice of and Vote at the Meeting Common Shares Whether the Meeting is a Special Meeting (as defined by NI 54-101) No CUSIP Sincerely, /s/ Paula R. Monaghan Paula R. Monaghan Assistant Secretary
